Dear Mr. Adams:
The Louisiana Dual Officeholding and Dual Employment Laws of our state, R.S. 42:61, et seq., do not prohibit one from simultaneously holding the positions of assistant district attorney and administrative law judge, provided that at least one of the positions is held on a part-time basis as contemplated by the applicable language of R.S. 42:62, providing:
      (4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is at least seven hours per day of work and at least thirty-five hours per week of work.
      (5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full-time.
A concern might be raised by R.S. 42:63(E) if both positions were considered full-time, as that statute provides:
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government or a political subdivision thereof, or in a combination of these.
We assume that the limitation of R.S. 42:63(E) is inapplicable and thus no legal impediment would prevent one from concurrently serving in the office under consideration.
Please note that our opinion is limited to a review of the Dual Officeholding Laws. Questions concerning the appearance of impropriety with respect to this arrangement may raise ethical concerns and should be referred to the State Board of Ethics as falling within the jurisdiction of that board. We suggest you contact the State Board of Ethics at 8401 United Plaza Blvd, Suite 200, Baton Rouge, Louisiana, 70809, (225) 922-1400 to obtain an opinion resolving the matter.
It is further suggested that you consult the Judicial Administrator for resolution of all questions falling within the ambit of the Code of Judicial Conduct. The Judiciary Commission of the Louisiana Supreme Court may be contacted at 301 Loyola Avenue, Room 109, New Orleans, Louisiana, 70112, and by phone at (504) 568-8299.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams